Hernandez v Auburn Real Estate Co., Inc. (2018 NY Slip Op 03058)





Hernandez v Auburn Real Estate Co., Inc.


2018 NY Slip Op 03058


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, CURRAN, AND TROUTMAN, JJ.


1337/17 CA 17-00197

[*1]VICENTE HERNANDEZ AND MAYELA HERNANDEZ, PLAINTIFFS-RESPONDENTS,
vAUBURN REAL ESTATE CO., INC., AND PARSONS MCKENNA CONSTRUCTION CO., INC., DEFENDANTS-APPELLANTS. 


SUGARMAN LAW FIRM, LLP, SYRACUSE (KEVIN R. VAN DUSER OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (STEVEN W. WILLIAMS OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeals from an order of the Supreme Court, Cayuga County (Thomas G. Leone, A.J.), entered September 13, 2016. The order granted the motion of plaintiffs for partial summary judgment on liability pursuant to Labor Law § 240 (1) and denied the cross motions of defendants for summary judgment. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on March 21, 2018, and filed in the Cayuga County Clerk's Office on April 3, 2018,
It is hereby ORDERED that said appeals are unanimously dismissed without costs upon stipulation.
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court